Citation Nr: 1045403	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-05 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for nasopharyngeal cancer, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss, 
to include as secondary to nasopharyngeal cancer.

3.  Entitlement to service connection for tinnitus, to include as 
secondary to nasopharyngeal cancer.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service in April 1969 to April 1971 with 
service in the Republic of Vietnam from October 1969 to October 
1970.  The Veteran was awarded the Combat Action Ribbon for his 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

Initially, the Veteran was scheduled for a BVA video hearing on 
November 9, 2010.  Due to his failing health, he requested that 
the hearing be postponed.  At this time, the Veteran has 
indicated that he will not be able to attend a hearing due to his 
terminal illness.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam between October 
1969 and October 1970 and is presumed to have been exposed to 
Agent Orange.

2.  The objective and competent medical evidence demonstrates 
that it is as likely as not that the Veteran's nasopharyngeal 
cancer is due to active military service, to include herbicide 
exposure.

3.  The objective and competent medical evidence of record 
demonstrates that it is as likely as not that the Veteran's 
bilateral hearing loss is due to nasopharyngeal cancer, to 
include radiation therapy treatment.

4.  The objective and competent medical evidence of record 
demonstrates that it is as likely as not that the Veteran's 
tinnitus is due to nasopharyngeal cancer, to include radiation 
therapy treatment.


CONCLUSIONS OF LAW

1.  Nasopharyngeal cancer was incurred in active service, to 
include herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & West 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2010).

2.  Bilateral hearing loss is proximately due service-connected 
nasopharyngeal cancer.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).

3.  Tinnitus is proximately due to service-connected 
nasopharyngeal cancer.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues on appeal, because the Board is 
granting the Veteran's claim in full, there is no need to engage 
in any analysis with respect to whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010)), have been satisfied 
in this appeal.  That matter is moot.



Agent Orange

Here, the Veteran contends that he is entitled to service 
connection for his currently diagnosed nasopharyngeal cancer 
because he served in the Republic of Vietnam and was exposed to 
herbicides.  He avers that his current cancer is the result of 
such herbicide exposure.  The Board notes that based on the 
Veteran's history of service in the Republic of Vietnam, exposure 
to herbicides has been conceded.

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the 
presumed diseases, they must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy, 
however, must be manifest to a degree of 10 percent within one 
year after the last date on which the Veteran performed active 
military, naval, or air service in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be 
presumed to be due to an association with herbicide agents 
included AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

Recently, however, on August 31, 2010, the Secretary published a 
final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  
See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 
2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy 
cell leukemia and other chronic B-cell leukemias, Parkinson's 
disease, and ischemic heart disease [including, but not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina] to the list of 
diseases associated with exposure to certain herbicide agents.  A 
newly added Note 3 at the end of § 3.309 states that: "for 
purposes of this section, the term ischemic heart disease does 
not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation 
of the rule was subject to the provisions of the Congressional 
Review Act (CRA).  The CRA requires an agency to wait 60 days 
before implementing a major rule to allow Congress the 
opportunity to review the regulation.  On October 29, 2010, the 
Secretary issued a memorandum lifting the stay of appeals 
affected by the new herbicide-related presumptions.  See 
Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals 
Affected by New Herbicide-Related Presumptions."  The memorandum 
notes that the CRA waiting period for the regulation expired on 
October 30, 2010, and accordingly, the stay of the adjudication 
of the affected claims was lifted October 30, 2010.  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See, e.g., Notice, 72 Fed. Reg. 32,395-
407 (June 12, 2007); Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003), and Notices at 61 Fed. Reg. 57,586- 589 (1996); 64 Fed. 
Reg. 59,232-243 (1999); and 67 Fed. Reg. 42,600-608 (June 24, 
2002).  See also "Veterans and Agent Orange: Update 2006 (2007)" 
(indicating that there was inadequate or insufficient evidence to 
determine whether an association existed between exposure to 
chemicals of interest and cancers of the oral cavity, pharynx, or 
nasal cavity). 

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal 
Circuit (Circuit Court) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, it must be shown 
that the veteran served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, the veteran must have been diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e), or a nexus 
between the currently diagnosed disability and service must 
otherwise be established.  See Brock v. Brown, 10 Vet. App. at 
162.

The evidence of record shows a diagnosis of and treatment for 
stage III squamous cell carcinoma of the nasoypharynx since 2004.  

Based on the diagnosis of record, the Board finds that the 
Veteran's nasopharyngeal cancer does not fall within the category 
of presumptive diseases set forth in 38 C.F.R. § 3.309(e).  As 
noted above, diseases or disorders that have been positively 
associated with Agent Orange do not include nasopharyngeal cancer 
and, accordingly, the Veteran is not entitled to a presumption of 
service connection under the statutes and regulations.  Thus, 
even conceding the Veteran's exposure to Agent Orange, 
nasopharyngeal cancer is not a disorder that is presumptively 
service connected on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309.

However, as also noted above, a claimant is not precluded from 
presenting proof of direct service connection between a disorder 
and exposure to Agent Orange, even if the disability in question 
is not among statutorily enumerated disorders which are presumed 
to be service-related, the presumption not being the sole method 
for showing causation.  See Combee v. Brown, supra.  Hence, the 
Veteran may establish service connection for nasopharyngeal 
cancer by presenting competent evidence which shows that it is as 
likely as not that the disorder was caused by in-service Agent 
Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert v. Derwinski, 1 Vet. App. at 49.

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Pond v. 
West, 12 Vet. App. 341, 346 (1999) (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury); Hickson v. West, 12 Vet. App. 247, 253 (1999)

To support his claim, the Veteran has submitted a January 2007 
private medical opinion by Dr. T.W.S, providing a positive 
association between the Veteran's in-service exposure to 
herbicides and his current nasopharyngeal cancer.  In this 
regard, Dr. T.W.S. (a radiation oncologist) opined that the 
Veteran's cancer was related to herbicide exposure and submitted 
medical literature showing a causal link between herbicide 
exposure and increased rates of cancer, to support his medical 
opinion.  The Board notes that Dr. T.W.S. has been one of the 
Veteran's regular treating oncologists since his 2004 diagnosis 
of cancer.

Additionally, the Board notes a March 2009 letter from Dr. D.G. 
indicating a possible relationship between the Veteran's type of 
cancer and exposure to herbicides, and urging VA to do more 
research in this area.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

With regard the 2007 private nexus opinion, the examiner related 
the Veteran's current nasopharyngeal cancer to exposure to Agent 
Orange during service.  The opinion is based on a review of the 
Veteran's service history and medical history, to include cancer 
treatment records.  Additionally, the examiner offered medical 
literature in support of the opinion.  Nieves-Rodriguez v. Peake, 
No. 06-312 (U.S. vet. App. Dec. 1, 2008) (holding that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions and that a private medical opinion may not be 
discounted solely because the opining clinician did not review 
the claims file); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (holding that the probative value of medical opinion 
evidence is based on the personal examination of the patient, the 
knowledge and skill in analyzing the data, and the medical 
conclusion reached).  Furthermore, the Board notes that the 
examiner is an oncologist who is closely familiar with the 
Veteran's specific case.  

The Board finds that each of the elements for service connection 
has been met.  See Pond, supra.  The competent medical evidence 
of record shows a current diagnosis of nasopharyngeal cancer, in 
satisfaction of the first element of Pond.  Service records show 
that the Veteran was exposed to Agent Orange during service, in 
satisfaction of the second element of Pond.  A positive nexus 
opinion has been offered to satisfy the third element of Pond.  
Thus, service connection is warranted.

In light of the foregoing, the Board finds that the evidence of 
record is consistent with the Veteran's contentions.  The 
preponderance of the objective and competent medical evidence of 
record supports the Veteran's claim.

Accordingly, in resolving doubt in the Veteran's behalf, the 
Board concludes that service connection for nasopharyngeal cancer 
is in order.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Secondary Service Connection

With regard to the remaining issues on appeal, the Board notes 
that the Veteran has asserted claims of entitlement to bilateral 
hearing loss and tinnitus secondary to treatment for 
nasopharyngeal cancer.  In essence, the Veteran contends that his 
hearing has been negatively affected by his radiation and 
chemotherapy treatment for cancer.  In this regard, he reported 
the onset of hearing loss and tinnitus, to include ear pain and 
drainage, in 2004 at approximately the same the time he began 
receiving cancer treatment.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The evidence of record shows no evidence of a hearing loss in 
service.  As noted above, the Veteran reported the onset of 
hearing loss and tinnitus in 2004, at approximately the same time 
he began radiation therapy and chemotherapy treatments.

In March 2003, the Veteran was treated for a severe left middle 
ear effusion which caused muffled hearing in the left ear.  
Records from March 2003 to April 2004 show continued treatment 
for a left ear effusion, to include medication and a tube in the 
ear.  The tube was removed in April 2004.  A May 2004 record 
noted that the left ear tube had been removed three weeks prior 
and the Veteran was doing well.  Records indicated an improvement 
in the Veteran's left ear hearing during the course of treatment.

 Records from 2004 to 2006 show the Veteran underwent radiation 
therapy treatment with concurrent chemotherapy.  In an August 12, 
2004 oncology report, it was noted that the Veteran had been 
treated for a right neck mass (diagnosed as a cleft cyst) in 
January 2002.  A year later, in 2003, the Veteran complained of 
decreased hearing in the left ear and was treated for a left ear 
effusion which was noted to be resolved in April 2004.  
Thereafter, in July 2004, the Veteran complained of  pressure and 
diminished hearing in the left ear with pain.  He noted throat 
pain radiating toward the ear upon swallowing.  A July 2004 a CT 
scan showed masses on the left and right neck, larger on the 
left.  An August 2004 biopsy showed undifferentiated 
nasopharyngeal carcinoma.  

An August 16,  2004 consultation report noted the Veteran's prior 
left ear treatment as well as a return of decreased hearing in 
the left ear with stuffiness and ear pain in the past year.  An 
August 17, 2004 record  shows evidence of  a nasopharyngeal mass 
with associated left and right neck masses and corresponding 
Eustachian tube dysfunction on the left.  

A February 2005 record noted total obstruction of the auditory 
canals.  In May 2005, the examiner found the Veteran's auditory 
canals to be clear.  In September 2005, the Veteran reported pain 
in the left ear with a ringing sensation.  The examiner noted the 
Veteran's history of treatment for a left ear effusion and 
indicated no evidence of an effusion at this time.  He noted dry, 
flaky debris in the ear canal, associated with the left ear tube, 
which was likely the source of discomfort.  Another September 
2005 treatment record noted the Veteran's complaints of ear 
discomfort.  The examiner removed impacted cerium and the left 
ear tube, noting that it should resolve the Veteran's discomfort.

In February 2006, the Veteran returned for hearing testing.  The 
examiner noted the prior removal of the left ear tube and 
indicated that the Veteran had had pretty good hearing since that 
time.  The examiner noted that the Veteran's prior hearing test 
revealed speech recognition thresholds of 20 on the left and 15 
on the right.  Hearing was normal through 2,000 Hz in the right 
ear, with mild to minimal hearing loss in the left ear, which 
then dropped into the moderate to severe range at higher pitches.  
The examiner noted the Veteran's history of noise exposure in 
service and after.  Current word discrimination scores were noted 
to be excellent, at 92 percent in the right ear and 96 in the 
left ear.  The examiner noted that the Veteran's left ear hearing 
was not quite as good as the right and may be secondary to his 
radiation for nasopharyngeal carcinoma.  The examiner found no 
evidence of middle ear effusion or Eustachian tube dysfunction. 

In September 2008, the Veteran was afforded a VA examination.  
The examiner noted the Veteran's history of noise exposure and 
treatment for hearing loss and diagnosed sensorineural hearing 
loss in the right ear and mixed hearing loss in the left ear, 
more severe in the left ear than the right ear.  He also 
diagnosed tinnitus.  The examiner opined that the Veteran's 
bilateral hearing loss and tinnitus were not likely related to 
acoustic trauma in service.  He based his opinion on a lack of 
evidence of hearing loss during service, the Veteran's 
contentions that hearing loss and tinnitus had their onset in 
2004, and the private treatment records indicating the Veteran's 
hearing loss was possibly related to radiation treatment.  
Although the examiner noted the private examiner's report 
indicating that hearing loss may be secondary to cancer 
treatment, he did not provide a medical opinion in this regard.

Based on a complete review of the record, the Board finds the 
evidence supports the Veteran's claim for service connection for 
bilateral hearing loss and tinnitus on a secondary basis.  See 
Gilbert, supra.  As noted above, in order to prevail in a claim 
for secondary service connection, the Veteran must show a current 
disability that is related to a service-connected disability.  
See Wallin, supra.  In this case, the evidence shows a current 
diagnosis of bilateral hearing loss and tinnitus.  Additionally, 
the evidence shows treatment for hearing loss and tinnitus almost 
immediately following 2002 treatment for a neck mass, later 
diagnosed as nasopharynx cancer in 2004, with continued treatment 
for hearing loss and tinnitus thereafter.  In this regard, the 
Board finds that Veteran's treatment for hearing loss and 
tinnitus corresponds with his treatment for cancer, to include 
radiation therapy.  In weighing the evidence of record, the Board 
recognizes the limited probative value of the 2006 private 
examiner's opinion as it is speculative in nature.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion 
that stated "may" also implied "may not" and was therefore 
speculative).  However, although no probative medical opinion has 
been offered relating the Veteran's current hearing loss and 
tinnitus to service-connected nasopharyngeal cancer (to include 
radiation therapy), the Board finds the Veteran's contentions 
fully supported by the medical evidence of record.  With regard 
to the Veteran's statements of record, the Board deems these 
statements credible as they are supported by and are consistent 
with the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated 
to determine the credibility of lay statements).  The Veteran's 
statements of record provide critical support for his claim by 
establishing a medical nexus between treatment for a service-
connected disability and a current diagnosis.  More specifically, 
the medical evidence and statements of record show that the 
Veteran's hearing loss and tinnitus are directly related to his 
service-connected nasopharyngeal cancer.  Therefore, service 
connection for bilateral hearing loss and tinnitus is warranted 
on a secondary basis. 



ORDER

Service connection for nasopharyngeal cancer is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


